Exhibit (d)(26) MANAGEMENT GRANT AGREEMENT This Management Grant Agreement (this  Agreement ) is made and entered into as of April 23, 2012 by and between Lee Summer, LP, a Delaware limited partnership (the  Partnership ) and George Ball (the  Management Securityholder ), to become effective as of (and subject to the occurrence of) the closing of the transactions contemplated by the Agreement and Plan of Merger by and among Summer Holdings II, Inc., a Delaware corporation, Summer Merger Sub, Inc., a Texas corporation, and The Edelman Financial Group Inc., a Texas corporation, dated as of April 16, 2012 (the  Closing ). R E C I T A L S A. The Partnership will be governed by the Amended and Restated Agreement of Limited Partnership of the Partnership, to be entered into in connection with the Closing substantially in the form attached to the Contribution Agreement (the  LP Agreement ). Initially capitalized terms not otherwise defined in this Agreement shall have the meanings ascribed to such terms in the LP Agreement or, if not defined therein, then in the Plan. Certain additional defined terms are set forth in Appendix 1 hereto. B. The Partnership has adopted the Lee Summer, LP Management Incentive Plan, effective as of April 16, 2012, as amended from time to time (the  Plan ). C. Pursuant to a Contribution Agreement by and between Management Securityholder and the Partnership, dated as of April 16, 2012 (the  Contribution Agreement ), Management Securityholder will or will cause his affiliate to (in each case subject to the conditions set forth therein) contribute, transfer and assign to the Partnership all of his right, title and interest in and to a specified amount of the Company Shares (as defined in the Contribution Agreement) owned by Management Securityholder, all of the outstanding shares of which are owned by Management Securityholder and cash, in exchange for newly issued Class A Units of the Partnership (the  Class A Units ); D. Pursuant to an Employment Agreement, dated as of even date herewith ( Employment Agreement ), a subsidiary of the Partnership has agreed to employ the Management Securityholder. In connection with the Management Securityholders agreement to provide services to or for the benefit of the Partnership, the Partnership is granting Class B Units to the Management Securityholder as set forth herein. E. The Partnership and the Management Securityholder desire to impose certain vesting conditions on, and options to purchase, and obligations to sell with respect to, the Units to be purchased and granted to the Management Securityholder. A G R E E M E N T S NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Partnership and the Management Securityholder agree as set forth in this Agreement. ARTICLE I. GRANT OF CLASS B UNITS 1.1 Grant . Subject to the terms and conditions contained herein, in the Plan, and in the LP Agreement, the Management Securityholder is hereby granted 975,000 Class B Units of the Partnership, comprised of: Number of Time-Vesting Units: 487,500 Number of Performance-Vesting Units: 487,500, of which: 20% are Class B-2 Units; 40% are Class B-3 Units; and 40% are Class B-4 Units. 1.2 Risks . The Management Securityholder is aware of and understands the following: (a) the Management Securityholder must bear the economic risk of an investment in the Class B Units for an indefinite period of time because, among other things, (A) the Class B Units have not been registered under the Securities Act, and, therefore, cannot be sold unless they are subsequently registered under the Securities Act or an exemption from such registration is available, (B) the Class B Units have not been registered under applicable state securities laws, and, therefore, cannot be sold unless they are registered under applicable state securities laws or an exemption from such registration is available, and (C) there are substantial restrictions on the transferability of the Class B Units under this Agreement, the Plan, the LP Agreement and applicable law, and substantial restrictions on distributions and withdrawals of capital from the Partnership; (b) there is no established market for the Class B Units and no market (public or otherwise) for the Class B Units will develop in the foreseeable future; and (c) except as provided in the LP Agreement, the Management Securityholder has no rights to require that the Class B Units be registered under the Securities Act or the securities laws of any states and the Management Securityholder will not be able to avail itself of the provisions of Rule 144 adopted by the Securities and Exchange Commission under the Securities Act. 1.3 Information . Further to Section 1.2, the Management Securityholder has completed and returned to the Partnership the Prospective Investor Questionnaire attached hereto as Exhibit A and represents and warrants that, on the basis set forth therein, he or she is an  accredited investor (as defined in Regulation D under the Securities Act). 1.4 Protective Section 83(b) Election . Within thirty (30) days following the Closing Date, the Management Securityholder shall execute and file with the Internal Revenue Service an election under Section 83(b) of the Code with respect to the grant of Class B Units made under this Agreement, 2 substantially in the form attached hereto as Exhibit B and the Management Securityholder shall provide the Partnership with a copy of such executed and filed election promptly thereafter. ARTICLE II. CLASS B UNITS; VESTING 2.1 Nature as Profits Interests . (a) The Partnership and the Management Securityholder both intend that all Class B Units qualify upon issuance as profits interests in the Partnership within the meaning of Revenue Procedure 93-27, 1993-2 C.B. 343, or any successor Internal Revenue Service or treasury department regulation or other pronouncement applicable at the Closing Date. The Class B Units are being issued by the Partnership only for the provision of services to or for the benefit of the Partnership by the Management Securityholder and for no other consideration. The initial Capital Account of the Management Securityholder under the LP Agreement with respect to the Class B Units being granted to the Management Securityholder shall be $0. The Class B Units shall in all other respects have the attributes set forth in the LP Agreement. (b) For so long as Revenue Procedure 2001-43, 2001-2 C.B. 191 and Revenue Procedure 93-27 are effective, the Partnership and the Management Securityholder hereby agree not to take any position inconsistent with the application of Revenue Procedures 2001-43 and 93-27. (c) Notwithstanding anything herein to the contrary, the Partnership does not guarantee the tax treatment of any Class A or Class B Units and the Management Securityholder acknowledges that such treatment may be subject to change under future laws or regulations including, without limitation, as the result of the adoption of so-called carried interest legislation. The Partnership will take reasonable steps in consultation with the Management Securityholder to restructure the Class A or Class B Units in light of any such changes in an attempt to preserve their current tax treatment, but only to the extent any such restructuring does not result in increasing the portion of the Partnerships economics in which such Units are entitled to share. 2.2 Reserved . 2.3 Vesting of Class B Units . The Class B Units granted to the Management Securityholder hereunder shall vest and become Vested Class B Units as provided in this Section 2.3: (a) Such Class B Units granted to the Management Securityholder consist of Time Vesting Units and Performance Vesting Units as set forth in Section 1.1, and such Performance-Vesting Units consist of three separate tranches, Class B-2 Units, Class B-3 Units, and Class B-4 Units, in such respective numbers as are specified in Section 1.1. (b) Subject to the remainder of this paragraph (b), the Time Vesting Units shall become Vested Class B Units from time to time after the date hereof based upon the passage of time prior to the occurrence of a Termination of Employment. Six and one quarter percent (6.25%) of the Time Vesting Units shall become Vested Class B Units upon the expiration of each full three month 3 period which shall elapse during the period commencing on (and including) the Closing Date and through (and including) the date on which a Termination of Employment shall occur or the date on which the percentage of the Management Securityholders Time Vesting Units which are Vested Class B Units equals 100%, whichever first occurs. Notwithstanding the foregoing, in the event of a Termination of Employment of the Management Securityholder (x) for Cause, the percentage of the Management Securityholders Time Vesting Units and Performance Vesting Units which shall be Vested Class B Units shall be 0% and (y) for any other reason, the percentage of Time Vesting Units which shall be Vested Class B Units shall be the percentage computed pursuant to the immediately preceding sentence, all as of and effective immediately prior to such Termination of Employment. In the event that prior to a Termination of Employment of the Management Securityholder, a Change of Control or liquidation of the Partnership shall occur, then effective as of the date of such event, 100% of the outstanding and unvested portion of the Time Vesting Units shall become Vested Class B Units. (c) Subject to the remainder of this paragraph (c), the percentage of the Performance Vesting Units which shall constitute Vested Class B Units shall be 0% until such time as one of the conditions in the following clause (x) or (y) is met, and (x) shall be 100% if the multiple of Investors Cash Amounts over Investors Cash Invested is 2.0 or greater at any time on or before the second anniversary of the Closing Date (or, if on or prior to such date, the Partnership or any of its Affiliates enter into definitive written agreements providing for a transaction that if consummated would be a Change of Control, which transaction is subsequently consummated and results in the Investors Cash Amounts over Investors Cash Invested being 2.0 or greater) or (y) shall otherwise vest ratably pursuant to the chart below, in each case as determined as of each Measurement Event (and, for the avoidance of doubt, there may be multiple such Measurement Events with respect to portions of the Performance Vesting Units, and they shall remain outstanding until the earlier of such time as (I) LEP Partners has disposed of all of its ownership interests in the Partnership or (II) such time as the Management Securityholder is no longer employed by a member of the Partnership Group and neither the Look Back Provisions (as defined below) nor the provisions of Section 2.3(f) continue to be applicable with respect to such cessation of employment). If immediately following such Measurement Event: Investors IRR, and the multiple (the the percentage of compounded  Applicable Multiple ) of Performance Vesting Units annually from (and Investors Cash Amounts which shall be Vested Class including) the over Investors Cash B Units shall be: Closing Date Invested is through (and including) the date of such event, is Equal to or greater Equal to or greater than 2.5 100% of Class B-2 Units than 20.0% but less but less than 2.9 and such percentage of than 23.5% Class B-3 Units as is equal to 100% multiplied by a percentage equal to the lesser of (A) the quotient of 4 (x) the Applicable Multiple less 2.5, divided by (y) 0.4 and (B) the quotient of (x) Investors IRR, less 20%, divided by 3.5%. equal to or greater equal to or greater than 2.9 100% of Class B-2 Units, than 23.5% but less but less than 3.3 100% of Class B-3 Units, than 27.0% and such percentage of Class B-4 Units as is equal to 100% multiplied by a percentage equal to the lesser of (A) the quotient of (x) the Applicable Multiple less 2.9, divided by (y) 0.4, and (B) the quotient of (x) Investors IRR less 23.5%, divided by 3.5%. equal to or greater equal to or greater than 3.3 100% of all Class B-2 than 27.0% Units, 100% of Class B-3 Units and 100% of Class B- 4 Units. For the avoidance of doubt, (x) in no event shall any tranche of Performance Vesting Units vest more than once and in order for a tranche of Performance Vesting Units to constitute Vested Class B Units, both conditions (Investors IRR and the Applicable Multiple) set forth in a particular row in the chart above must be achieved for such tranche and (y) the Class B-3 and Class B-4 tranches of Performance Vesting Units provide for ratable vesting pursuant to the third column in the chart above. Notwithstanding the foregoing, if a Change of Control occurs within twelve months following (i) Termination of Employment of the Management Securityholder by the Partnership or one of its Subsidiaries without Cause (which for purposes of this Agreement shall include a Termination of Employment at the expiration of the term of the Employment Agreement following the delivery of a Non-Renewal Notice to the Management Securityholder), (ii) Termination of Employment by the Management Securityholder for Good Reason, or (iii) Termination of Employment due to death or Permanent Disability (or if the Partnership or any of its Affiliates enter into definitive written agreements providing for such a transaction within such twelve-month period that if consummated would be a Change of Control, which transaction is subsequently consummated), then the Management Securityholders Performance Vesting Units shall be retained by the Management Securityholder and shall be eligible to vest upon the occurrence of such Change of Control in accordance with the preceding provisions of this paragraph (c) as if the Management Securityholder had remained employed through the consummation of such Change of Control (the provisions set forth in this sentence, the  Look Back Provisions ). 5 (d) Subject to Section 2.3(e), in the event of any transaction or series of transactions (including a distribution of cash or other assets, but excluding a complete liquidation of the Partnership) where LEP Partners has not sold or disposed of all of its Units and immediately following which LEP Partners has received Investors Cash Amounts in excess of Investors Cash Invested (any such event, a  Measurement Event ), then, the Investors Cash Amounts, Investors IRR and Applicable Multiple shall be calculated as of the time of such Measurement Event based solely on cash payments or distributions and any Marketable Securities actually received by LEP Partners in connection therewith. If, following the initial Measurement Event or any subsequent Measurement Event, LEP Partners has retained an ownership interest in the Partnership, then any Performance Vesting Units that did not become Vested Class B Units by virtue of the preceding Measurement Event(s) and that remain outstanding, shall be entitled to continued performance vesting in connection with any subsequent Measurement Event, based on any additional cash payments or distributions and Marketable Securities actually received by LEP Partners in connection therewith. For the avoidance of doubt, subject to Section 2.3(e), there is no limitation on the number of Measurement Events that may occur. No subsequent Measurement Event shall result in any Performance Vesting Units which had previously become Vested Class B Units by virtue of this paragraph ceasing to be Vested Class B Units. Proper provision shall be made in connection with any such transaction to provide the benefits of this paragraph to the Management Securityholder. (e) In the event of a transaction or series of transactions (x) where LEP Partners has sold or disposed of all of its Units to an Independent Third Party or (y) where there is a liquidation of the Partnership, Investors IRR and Applicable Multiple shall finally be determined thereupon. If, in connection therewith, LEP Partners shall receive any non-cash assets or any non-cash substitute equity interests (other than non-cash substitute equity interests referred to in clause (y) of the definition of Investors Cash Amounts), then such assets or such non-cash substitute equity interests shall be valued at their Fair Market Value for purposes of determining vesting of Performance Vesting Units. Upon the occurrence of such event, any Performance Vesting Units which have not become Vested Class B Units in accordance with this Section 2.3, shall automatically be forfeited to the Partnership, and the value thereof shall be $0. (f) Notwithstanding anything herein, if any portion of the consideration payable to LEP Partners in connection with a Change of Control does not constitute cash or Marketable Securities upon the consummation of such a Change of Control but could become cash or Marketable Securities following such Change of Control (e.g., pursuant to purchaser financing or so called earn-out mechanisms) ( Deferred Consideration ), then, to the extent any Performance Vesting Units have not fully vested upon such consummation, they shall remain outstanding following such Change of Control regardless of any Termination of Employment of the Management Securityholder (other than a Termination of Employment for Cause) occurring after such a Change in Control and remain eligible to become vested in connection with any subsequent Measurement Event or event described in Section 2.3(e); provided , that, in either of the foregoing cases, Investors Cash Amounts shall include only (i) cash or Marketable Securities derived from such Deferred Consideration and (ii) any other cash or Marketable Securities actually received by LEP Partners on or before the Management Securityholders Termination of Employment. The Partnership shall take appropriate steps in 6 connection with any Change in Control transaction to ensure that the Partnerships obligations pursuant to this Section 2.3(f) are satisfied. (g) It is understood and agreed that in the event of a Distribution or any transaction in which amounts are to be received by LEP Partners (or any subsequent receipt of Investors Cash Amounts resulting from a prior such transaction, as applicable), then the calculations described above for the Investors IRR and Applicable Multiple shall be made on an as if basis prior to the actual receipt of such amounts and the outstanding Class B Units of the Management Securityholder shall become Vested Class B Units immediately prior to the consummation of such Distribution or such transaction (or subsequent receipt of Investors Cash Amounts, as applicable), on the basis of the amounts otherwise to be received by LEP Partners in such Distribution, transaction or subsequent payment (as applicable) (including after giving effect to vesting of Class B Units as a result thereof under this Agreement) and the Management Securityholder shall be entitled to participate in such Distribution, transaction or other applicable payment (as applicable) as to such Vested Class B Units. As a result, the calculations described above shall be made in terms of amounts to be received by LEP Partners and the portion of the Performance Vesting Units that will become Vested Class B Units able to participate in a Distribution, transaction or other applicable payment (as applicable), all computed on an after vesting basis as to such Class B Units. ARTICLE III. OPTIONS TO PURCHASE AND SELL UNITS UPON TERMINATION OF EMPLOYMENT 3.1 Repurchase Rights Upon Termination of Employment of the Management Securityholder . After giving effect to Section 2.3 hereof: (a) upon the Termination of Employment of the Management Securityholder by the Partnership or one of its Subsidiaries for Cause or due to the Management Securityholders breach of his noncompetition and nonsolicitation obligations under the Employment Agreement, the Partnership shall have a Repurchase Right to purchase all or a portion of the Class A Units owned by the Management Securityholder and his Permitted Transferees; and (b) upon the Termination of Employment of the Management Securityholder for any reason, the Partnership (or its designee) shall have a Repurchase Right to purchase all or any portion of the Vested Class B Units owned by the Management Securityholder and his Permitted Transferees, in the manner, for the price and on the terms and conditions contained in this Article III. The foregoing
